
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.6


VENOCO, INC. 2008 EMPLOYEE STOCK PURCHASE PLAN


ARTICLE I

PURPOSE

        The purpose of the Venoco, Inc. 2008 Employee Stock Purchase Plan (the
"Plan") is to encourage and facilitate stock ownership by Employees by providing
an opportunity to purchase Common Stock through voluntary after-tax payroll
deductions. The Plan is intended to be a qualified "employee stock purchase
plan" under Section 423 of the Code.

ARTICLE II

DEFINITIONS

        2.1    Definitions.    Whenever used herein, the following terms shall
have the respective meanings set forth below.

        (a)   "Applicable Exchange" means the New York Stock Exchange or such
other securities exchange as may at the applicable time be the principal market
for the Common Stock.

        (b)   "Board" means the Board of Directors of the Company.

        (c)   "Code" means the Internal Revenue Code of 1986, as amended,
including, for these purposes, any regulations promulgated by the Internal
Revenue Service with respect to the provisions of the Code ("Treasury
Regulations"), and any successor thereto.

        (d)   "Committee" means the Compensation Committee of the Board or such
other committee of the Board as the Board shall designate.

        (e)   "Common Stock" means the common stock, par value $0.01 per share,
of the Company.

        (f)    "Company" means Venoco, Inc., a Delaware corporation.

        (g)   "Compensation" means, for the relevant period, (a) the total
compensation paid in cash to an Employee by the Company, including salaries,
wages, and overtime pay, plus (b) any pre-tax contributions made by such
Employee under Section 401(k) or pursuant to a cafeteria plan described in
Section 125 of the Code, or any similar plan, program or arrangement.
"Compensation" shall exclude bonuses, incentive compensation, non-cash items or
benefits received under employee benefit plans or arrangements, and any other
amounts paid to the Employee that are specifically excluded by the Plan
Administrator.

        (h)   "Continuous Service" means the period of time, uninterrupted by a
termination of employment, that an Employee has been employed by the Company
immediately preceding an Offering Date. Such period of time shall include any
leave of absence approved by the Plan Administrator.

        (i)    "Custodian" means the bank, trust company or other entity
selected by the Plan Administrator to serve as the custodian under the Plan.

        (j)    "Disability" means, with respect to an Employee, the inability of
such Employee to perform the duties of his or her employment due to illness or
disability for a period of at least 180 consecutive days, as determined by the
Plan Administrator acting reasonably and in good faith based on the
recommendations, if any, from such Employee's physician or, at the option of the
Plan Administrator, a physician selected by the Plan Administrator.

        (k)   "Employee" means any individual designated as an employee of the
Company on the payroll records thereof. Employee status shall be determined
consistent with Treasury Regulation section 1.421-1(h), or its successor
provision.

--------------------------------------------------------------------------------



        (l)    "Fair Market Value" means, if the Common Stock is listed on a
national securities exchange as of a given date, the closing price for the
Common Stock on such date on the Applicable Exchange, or if shares of Common
Stock were not traded on the Applicable Exchange on such measurement date, then
on the next preceding date on which such shares were traded, all as reported by
such source as the Plan Administrator may select. If the Common Stock is not
listed on a national securities exchange, Fair Market Value shall be determined
by the Plan Administrator in its good faith discretion.

        (m)  "Individual Account" means a separate account maintained by the
Custodian for each Employee participating under Article V hereof.

        (n)   "Manager" means one or more employees of the Company (including
the head of Human Resources) selected by the Plan Administrator to assist with
the administration of the Plan, as described in Article III.

        (o)   "Offering" means the grant of Purchase Rights to purchase shares
of Common Stock under the Plan to eligible Employees.

        (p)   "Offering Date" has the meaning given such term in Section 5.2.

        (q)   "Offering Period" has the meaning given such term in Section 5.2.

        (r)   "Payroll Contributions" means an Employee's after-tax
contributions of Compensation by payroll deduction pursuant to Section 5.4, and
authorized by the Employee pursuant to Sections 5.3.

        (s)   "Plan" means this Venoco, Inc. 2008 Employee Stock Purchase Plan,
as may be amended from time to time as provided herein.

        (t)    "Plan Administrator" means a committee comprised solely of
employees of the Company selected by the Board or the Committee; provided that
the initial committee shall be comprised of the Chief Financial Officer, the
President, the head of Human Resources and the General Counsel of the Company.
References to "Plan Administrator" shall include the Plan Administrator's
designees or delegees (under a delegation authorized by Article III), but solely
to the extent of the delegated authority and unless the context requires
otherwise.

        (u)   "Purchase Date" means one or more dates during an Offering
established by the Plan Administrator on which Purchase Rights shall be
exercised as described in Section 5.5.

        (v)   "Purchase Period" means a period of time specified within an
Offering beginning on the Offering Date or on the next day following a Purchase
Date within an Offering and ending on a Purchase Date. An Offering may consist
of one or more Purchase Periods. The Purchase Periods shall initially be of one
(1) month duration.

        (w)  "Purchase Price" has the meaning set forth in Section 5.6.

        (x)   "Purchase Right" means an option to purchase shares of Common
Stock granted pursuant to the Plan.

        (y)   "Terminating Event" means a participating Employee's termination
of employment with the Company for any reason or any other event that causes
such Employee to no longer meet the requirements of Article IV; provided,
however, that, for purposes of the Plan, an individual's employment relationship
is considered to be intact while such individual is on any leave of absence
approved by the Plan Administrator; provided further, however, that if such
period of leave of absence exceeds ninety (90) days, and the individual's right
to reemployment is not guaranteed either by statute or by contract, the
employment relationship shall be deemed to have terminated on the ninety-first
(91st) day of such leave.

2

--------------------------------------------------------------------------------



        (z)   "Trading Day" means any day on which the Applicable Exchange is
open for trading.

ARTICLE III

ADMINISTRATION

        The Plan shall be administered by the Plan Administrator. The Plan
Administrator shall have all authority that may be necessary or helpful to
enable it to discharge its responsibilities with respect to the Plan. Without
limiting the generality of the foregoing sentences of this Article III, subject
to the express provisions of the Plan, the Plan Administrator shall have full
and exclusive discretionary authority to interpret and construe any and all
provisions of the Plan and any agreements, forms, and instruments relating to
the Plan; prescribe the forms of all agreements, forms, and instruments relating
to the Plan; determine eligibility to participate in the Plan; adopt rules and
regulations for administering the Plan; adjudicate and determine all disputes
arising under or in connection with the Plan; determine whether a particular
item is included in "Compensation;" and make all other determinations deemed
necessary or advisable for administering the Plan. Decisions, actions and
determinations by the Plan Administrator with respect to the Plan or any
agreement, form or instrument relating to the Plan shall be final, conclusive
and binding on all parties. Subject to applicable laws, rules, and regulations,
the Plan Administrator may, in its discretion, from time to time, delegate all
or any part of its responsibilities and powers under the Plan to one or more
employees of the Company (including the head of Human Resources) (the
"Manager"), and revoke any such delegation. Notwithstanding the foregoing, the
Board or the Committee, in its absolute discretion, may at any time and from
time to time exercise any and all rights, duties and responsibilities of the
Plan Administrator under the Plan, including, but not limited to, establishing
procedures to be followed by the Plan Administrator.

ARTICLE IV

ELIGIBILITY

        Except as otherwise provided herein, any Employee who on an Offering
Date has completed at least three months of Continuous Service may become a
participant in the Plan; provided, however, that no Employee may participate in
the Plan if (i) such Employee, immediately after an Offering Date, would be
deemed for purposes of Section 423(b)(3) of the Code to possess five percent
(5%) or more of the total combined voting power or value of all classes of stock
of the Company, or (ii) such Employee, as of the Offering Date, is a "highly
compensated employee" (within the meaning of Section 414(q) of the Code) if such
Employee is also subject to the disclosure requirements of Section 16(a) of the
Securities Exchange Act of 1934, as amended.

ARTICLE V

STOCK PURCHASES

        5.1    Stock to Be Issued.    Subject to the provisions of Section 9.5,
the number of shares of Common Stock that may be issued under the Plan shall not
exceed 1,500,000 shares. The shares to be delivered to Employees, or their
beneficiaries, under the Plan may consist, in whole or in part, of authorized
but unissued shares, not reserved for any other purpose, or shares acquired by
the Custodian for purposes of the Plan in the market or otherwise. If Purchase
Rights granted under the Plan shall for any reason terminate without having been
exercised, the shares of Common Stock not purchased under such Purchase Right
shall again become available for issuance under the Plan.

        5.2    Offering.    The Plan shall be implemented by offerings
(individually, an "Offering") of six (6) months duration (the "Offering Period")
and consisting of one or more Purchase Periods; provided, however, that the
first Offering Period shall be five (5) months, commencing on February 1, 2009
and

3

--------------------------------------------------------------------------------




ending on June 30, 2009. Subsequent Offerings shall commence on each January 1
and July 1 thereafter until the Plan terminates. The first day of an Offering
Period shall be the "Offering Date" for such Offering Period. In the event the
Offering Date is not a Trading Day, the Offering Date shall instead be the first
Trading Day after such day. Notwithstanding the foregoing provisions of this
Section 5.2, prior to the commencement of an Offering, the Plan Administrator
may establish an Offering Date and/or Offering Period duration of such Offering
that differs from those set forth above in this Section 5.2, provided that the
duration of an Offering Period may not exceed twenty-seven (27) months from the
Offering Date (or the expiration of such other applicable period specified under
Section 423(b)(7) of the Code or any successor provision of the Code thereto).
Each Offering shall comply with the requirement of Section 423(b)(5) of the Code
that all Employees granted Purchase Rights shall have the same rights and
privileges.

        5.3    Participation.    An Employee who meets the requirements of
Article IV may participate in an Offering by completing enrollment in the form
or manner prescribed by the Plan Administrator not later than the close of
business for the Company on the last business day before the Offering Date of
such Offering, or such earlier time as the Plan Administrator may prescribe with
respect to Employees generally, and by satisfying such other conditions or
restrictions as the Plan Administrator shall establish in accordance with the
Plan. The Employees who elect to participate in the Plan shall at the time of
such election authorize a payroll deduction from the Employee's Compensation to
be made as of any future payroll period, in accordance with Section 5.4. Any
such election to authorize payroll deductions shall be effective commencing on
the first Offering Date immediately following completion of enrollment in the
manner prescribed by the Plan Administrator.

        5.4    Employee Contributions.    An Individual Account shall be
established for each participating Employee to which shall be credited the
amount of any Payroll Contributions, and the number of full shares of Common
Stock that are purchased by such Employee pursuant to the terms of the Plan. An
Employee may authorize Payroll Contributions of at least one percent (1%) but
not more than ten percent (10%) of his or her Compensation; provided, however,
that an Employee shall not be permitted to purchase during any one calendar year
Common Stock pursuant to the Plan (and under any other employee stock purchase
plan of the Company which is intended to qualify under Section 423 of the Code)
at a rate which exceeds $25,000 in Fair Market Value, determined as of the
applicable Offering Dates (or such other amount as may be adjusted from time to
time under applicable provisions of the Code). Except as provided in
Section 5.7, if an Employee has a Terminating Event, (i) such Employee may not
make further Payroll Contributions, and (ii) his or her right to purchase shares
of Common Stock in the then-current Offering Period shall terminate, and any
amount of cash then credited to his or her Individual Account shall be returned
to the Employee or his or her designated beneficiary pursuant to the Plan, as
applicable, as soon as practical thereafter. No interest shall accrue on amounts
credited to any Individual Account or distributed to any Employee or designated
beneficiary pursuant to the Plan.

        5.5    Purchase of Shares.    The Plan Administrator shall establish one
(1) or more Purchase Dates during an Offering. The initial Purchase Dates shall
be the last trading day of each calendar month during an Offering Period. Unless
a participating Employee requests a withdrawal of the cash balance in the
Employee's Individual Account prior to a Purchase Date, the cash balance in such
Individual Account on each Purchase Date shall be used to purchase the maximum
number of whole shares of Common Stock that may be purchased using such cash
balance at the Purchase Price. Any Payroll Contributions accumulated in an
Employee's Individual Account that are not sufficient to purchase a full share
shall be retained in such account for any subsequent Purchase Date or Offering
Period, subject to earlier withdrawal by the Employee as provided in Article VI.
Any other monies remaining in an Employee's Individual Account after the
Purchase Date shall be returned to the Employee or his or her beneficiary (as
applicable) in cash, without interest, as soon as practical thereafter. If the
number of shares of Common Stock that Plan participants become entitled to
purchase under the Plan

4

--------------------------------------------------------------------------------




is greater than the shares of Common Stock remaining available under the Plan,
the available shares of Common Stock shall be allocated by the Plan
Administrator among such participants in such manner as the Plan Administrator
determines is fair and equitable, in its good faith discretion.

        5.6    Purchase Price.    The purchase price per share of Common Stock
(the "Purchase Price") to be paid by each participating Employee in a given
Offering shall be an amount (rounded to the nearest cent) equal to ninety-five
percent (95%) of the Fair Market Value of a share of Common Stock on the
Purchase Date.

        5.7    Change in Employment Status Due to Death, or Disability.    Upon
a Terminating Event resulting from the participating Employee's death or
Disability, the Employee, or, in the case of death, the Employee's beneficiary
(as defined in Section 9.4) shall have the right to elect, by written notice
given to the Plan Administrator prior to the next following Purchase Date:

        (a)   to withdraw all of the cash (without interest) and Common Stock
credited to such Employee's Individual Account under the Plan, or

        (b)   to purchase the number of full shares of Common Stock which the
balance in the Employee's Individual Account will purchase at the Purchase Date
next following the date of such Employee's Terminating Event; provided that such
Purchase Date is no later than ninety (90) days after such Employee's
Terminating Event.

If the Plan Administrator does not receive written notice of the election
pursuant to this Section 5.7 at least ten (10) days prior to the first Purchase
Date following the Employee's Terminating Event, the Employee or beneficiary, as
the case may be, shall be treated as having elected to withdraw the amount
credited to the Employee's Individual Account.

        5.8    Use of Proceeds.    Proceeds from the sale of shares of Common
Stock pursuant to Purchase Rights shall constitute general funds of the Company.

ARTICLE VI

DEDUCTION CHANGES; PLAN WITHDRAWALS

        6.1    Deduction Changes.    Once an Employee has authorized Payroll
Contributions for an Offering Period, the Employee may change the selected rate
of Payroll Contributions by written notice to the Plan Administrator. Any such
change shall be given effect as soon as administratively practicable after the
date such notice is received by the Plan Administrator, but not earlier than the
commencement of the immediately following Purchase Period. The Plan
Administrator may, in its discretion, in a fair and equitable manner, limit the
number of Employees who change their selected rate of Payroll Contributions
during any Offering Period. Unless the Plan Administrator otherwise determines,
if an Employee ceases to make Payroll Contributions during an Offering Period at
any time prior to a Terminating Event, any cash balance then held in the
Employee's Individual Account shall automatically be distributed to such
Employee as soon as practical after the effective date of such cessation. The
Plan Administrator may decrease an Employee's rate of Payroll Contributions, but
not below zero percent, at any time during an Offering Period to the extent
necessary to comply with Section 423(b)(8) of the Code or Section 5.4 of the
Plan.

        6.2    Withdrawals During Employment.    An Employee may at any time
(subject to such notice requirements as the Plan Administrator may prescribe),
and for any reason, cease participation in the Plan and withdraw all or any
portion of the Common Stock and cash, if any, in his or her Individual Account
pursuant to Article VIII. The Employee may thereafter recommence participation
in any succeeding Offering Period following completion of a new enrollment
pursuant to Section 5.3.

5

--------------------------------------------------------------------------------



ARTICLE VII

EVIDENCE OF SHARE OWNERSHIP

        Unless and until distributed to an Employee (i) at the Employee's
request, (ii) at the discretion of the Plan Administrator or (iii) in connection
with the Employee's Terminating Event, all shares of Common Stock acquired
pursuant to the Plan shall be held by the Custodian. While maintained by the
Custodian, all shares of Common Stock shall be registered in book entry form
and/or held in the name of the Custodian or its nominee, or in street name. The
Company shall cause shares of Common Stock to be registered in the name of an
Employee who is to receive a distribution of shares pursuant to Article VIII as
soon as practical following the event giving rise to such distribution under
such Article VIII. Unless, and solely to the extent that, the Plan Administrator
shall adopt procedures to permit exceptions to this requirement, such shares of
Common Stock issued under the Plan may be registered only in the name of the
Employee.

ARTICLE VIII

WITHDRAWALS AND DISTRIBUTIONS

        All or a portion of the Common Stock allocated to an Employee's
Individual Account may be withdrawn by such Employee or his or her beneficiary
under Section 9.4 at any time. Except as otherwise provided in Section 5.7, upon
a Terminating Event or termination of the Plan under Section 9.6, all monies
remaining in the Employee's Individual Account shall be distributed to the
Employee or his or her beneficiary (as applicable) in cash (without interest),
and all shares of Common Stock held in the Employee's Individual Account shall
be distributed to the Employee or his or her beneficiary (as applicable) as soon
as practical thereafter. All fractional shares (if any) shall be paid in cash
based on the average sale price of such shares sold on behalf of Employees and
their beneficiaries on the day of such sales.

ARTICLE IX

MISCELLANEOUS PROVISIONS

        9.1    Withholding.    The Company shall have the right and power to
deduct from all payments or distributions hereunder, or require an Employee or
beneficiary to remit promptly upon notification of the amount due, an amount
(which may, if permitted by the Plan Administrator, include shares of Common
Stock) to satisfy any federal, state, local or foreign taxes or other
obligations required by law to be withheld with respect to any purchase of
shares of Common Stock hereunder or any disposition of such shares. The Company
may defer delivery of Common Stock until such withholding requirements are
satisfied. The Plan Administrator may, in its discretion, permit an Employee or
beneficiary to elect, subject to such conditions as the Plan Administrator shall
impose, to have a number of whole (or, at the discretion of the Plan
Administrator, whole and fractional) shares of Common Stock otherwise issuable
under the Plan withheld that, based on their Fair Market Value on the date
immediately preceding the date of exercise, is a sufficient number, but not more
than is required, to satisfy the withholding tax obligations.

        9.2    Rights Not Transferable.    No rights under the Plan may be
alienated, including but not limited to sold, transferred, pledged, assigned, or
otherwise hypothecated, other than by will or by the laws of descent and
distribution, and any attempt to alienate in violation of this Section 9.2 shall
be null and void. Rights under the Plan are exercisable during an Employee's
lifetime only by such Employee.

        9.3    Employee Interest.    An Employee shall have no interest as a
stockholder of the Company, including voting or dividend rights, by virtue of
the Employee's participation in the Plan until the date shares of Common Stock
are purchased by such Employee in accordance with the Plan.

6

--------------------------------------------------------------------------------



        9.4    Designation of Beneficiary.    Each participating Employee may
file a written designation of a beneficiary who is to receive any shares of
Common Stock and/or cash under the Plan following the Employee's death. Each
designation made hereunder shall revoke all prior designations by the same
Employee with respect to all of the Employee's unpaid benefits under the Plan
(including, solely for purposes of the Plan, any deemed designation prescribed
by rules established by the Plan Administrator), shall be in a form and
submitted in a manner prescribed by the Plan Administrator, and shall be
effective only when received by the Plan Administrator in writing (or electronic
equivalent recognized by the Plan Administrator) during the Employee's lifetime.
In the absence of any such effective designation (including a deemed
designation), benefits remaining unpaid at the Employee's death shall be paid to
or exercised by the Employee's surviving spouse, if any, or otherwise to or by
the Employee's estate. Upon the death of a participating Employee and upon
receipt by the Plan Administrator of proof of identity and existence at the
participating Employee's death of a beneficiary validly designated by the
Employee under the Plan, the Plan Administrator shall deliver to such
beneficiary any shares of Common Stock and/or cash credited to the deceased
Employee's Individual Account. No beneficiary shall, prior to the death of a
participating Employee by whom the beneficiary has been designated, acquire any
interest in any Common Stock or cash credited to a participating Employee under
the Plan.

        9.5    Adjustments Due to Change in Capitalization.    In the event of a
stock dividend, stock split, reverse stock split, share combination, or
recapitalization or similar event affecting the capital structure of the
Company, or a merger, amalgamation, consolidation, acquisition of property or
shares, separation, spinoff, other distribution of stock or property (including
any extraordinary cash or stock dividend), reorganization, stock rights
offering, or liquidation or similar event affecting the Company, (i) Common
Stock credited to each Employee's Individual Account shall be adjusted by the
Plan Administrator in the same manner as all other outstanding shares of Common
Stock in connection with such event, (ii) the Plan Administrator shall determine
the kind of shares which may be acquired under the Plan after such event, and
(iii) the aggregate number of shares of Common Stock available for grant under
Section 5.1 or subject to outstanding Purchase Rights under the Plan and the
respective Purchase Prices applicable to outstanding Offerings shall be
appropriately adjusted by the Plan Administrator, in its discretion, and the
determination of the Plan Administrator shall be conclusive. Except as otherwise
determined by the Plan Administrator, a merger or a similar reorganization in
which the Company does not survive, a liquidation or distribution of all or
substantially all of the assets of the Company, or a sale of all or
substantially all of the assets of the Company, shall cause the Plan to
terminate and all Common Stock and cash, if any, in the Individual Accounts of
participating Employees shall be distributed to each Employee pursuant to
Article VIII as soon as practical unless any surviving entity agrees to assume
the obligations hereunder.

        9.6    Amendment or Termination of the Plan.    The Board or the
Committee may, at any time, amend, modify, suspend, or terminate the Plan, in
whole or in part, without notice to or the consent of any Plan participant or
Employee to the extent permissible under applicable law; provided, however, that
any amendment which would (i) increase the number of shares available for
issuance under the Plan; (ii) lower the minimum Purchase Price under the Plan;
(iii) change the individual award limits; (iv) change the class of employees
eligible to participate in the Plan; or (v) otherwise require stockholder action
under any applicable law, regulation or rule, shall be subject to the approval
of the Company's stockholders. No amendment, modification, or termination of the
Plan shall materially adversely affect the previously accrued rights of any
Employee under the Plan with respect to any Offering Period then in progress or
previously completed without the consent of the Employee, except that upon a
termination of the Plan the Offering Period may be ended and unexercised
Purchase Rights under the Plan may be cancelled or exercised, in the Board's or
the Committee's discretion. Upon termination of the Plan, all Common Stock and
cash, if any, in the Individual Accounts of participating Employees shall be
distributed to each Employee pursuant to Article VIII as soon as practical
thereafter. The Board or the Committee may at any time terminate an Offering
Period then

7

--------------------------------------------------------------------------------




in progress and provide, in its discretion, that Employees' then outstanding
Individual Account cash balances shall be used to purchase shares of Common
Stock pursuant to Article V or distributed to the applicable Employees pursuant
to Article VIII.

        9.7    Custodial Arrangement.    All cash and Common Stock allocated to
an Employee's Individual Account under the Plan shall be held by the Custodian
in its capacity as a custodian for the Employee with respect to such cash and
Common Stock. Nothing contained in the Plan, and no action taken pursuant to the
Plan, shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company (including its officers, the Plan
Administrator, the Board or the Committee), the Custodian and any Employee
(including the Employee's beneficiaries), or any other person or entity.

        9.8    No Constraint on Corporate Action.    Nothing contained in the
Plan shall be construed to prevent the Company, or any other affiliate, from
taking any corporate action (including, but not limited to, the Company's right
or power to make adjustments, reclassifications, reorganizations or changes of
its capital or business structure, or to merge or consolidate, or dissolve,
liquidate, sell, or transfer all or any part of its business or assets) which is
deemed by it to be appropriate, or in its best interest, whether or not such
action would have an adverse effect on this Plan, or any rights awarded
Employees under the Plan. No Employee, beneficiary, or other person, shall have
any claim against the Company or any of its other affiliates as a result of any
such action.

        9.9    Conditions Upon Issuance of Shares.    

        (a)   The granting of rights to Employees under the Plan and the
issuance of shares of Common Stock under the Plan shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

        (b)   If at any time the Plan Administrator shall determine, in its
discretion, that the listing, registration and/or qualification of shares of
Common Stock upon any securities exchange or under any state, federal or foreign
law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of, or in connection with, the sale or
purchase of such shares hereunder, the Company shall have no obligation to allow
the purchase of shares of Common Stock, or to issue or deliver evidence of title
for shares issued under the Plan, in whole or in part, unless and until such
listing, registration, qualification, consent and/or approval shall have been
effected or obtained, or otherwise provided for, free of any conditions not
acceptable to the Plan Administrator.

        (c)   If at any time counsel to the Company shall be of the opinion that
any sale or delivery of shares of Common Stock pursuant to the Plan is or may be
in the circumstances unlawful or result in the imposition of excise taxes on the
Company under the statutes, rules or regulations of any applicable jurisdiction,
the Company shall have no obligation to make such sale or delivery, or to make
any application or to effect or to maintain any qualification or registration
under the Securities Act of 1933, as amended, or otherwise with respect to
shares of Common Stock or Purchase Rights under the Plan, and the right to
exercise any such Purchase Right shall be suspended until, in the opinion of
such counsel, such sale or delivery shall be lawful or will not result in the
imposition of excise taxes on the Company.

        (d)   The Plan Administrator may require each person receiving shares of
Common Stock in connection with any purchase under the Plan to represent and
agree with the Company in writing that such person is acquiring such shares for
investment without a view to the distribution thereof, and/or provide such other
representations and agreements as the Plan Administrator may prescribe. The Plan
Administrator, in its absolute discretion, may impose such restrictions on the
ownership and transferability of the shares of Common Stock purchasable or
otherwise receivable

8

--------------------------------------------------------------------------------






by any person under the Plan as it deems appropriate. Any certificates
evidencing such shares may include any legend that the Plan Administrator deems
appropriate to reflect any such restrictions.

        9.10    Participants Deemed to Accept Plan.    By accepting any benefit
under the Plan, each Employee and each person claiming under or through any such
Employee shall be conclusively treated as having indicated their acceptance and
ratification of, and consent to, all of the terms and conditions of the Plan and
any action taken under the Plan by the Plan Administrator, the Manager, the
Board, the Committee or the Company, in accordance with the terms and conditions
of the Plan.

        9.11    Rights of Participants.    

        (a)   Rights or Claims.    No person shall have any rights or claims
under the Plan except in accordance with the provisions of the Plan and any
applicable agreement thereunder. The liability of the Company under the Plan is
limited to the obligations expressly set forth in the Plan, and no term or
provision of the Plan may be construed to impose any further or additional
duties, obligations, or costs on the Company or any other affiliate thereof or
the Plan Administrator, the Board or the Committee not expressly set forth in
the Plan. The grant of any Purchase Right under the Plan shall not confer any
rights upon the Employee holding such right other than such terms, and subject
to such conditions, as are specified in the Plan. Nothing contained in this Plan
shall obligate the Company to continue an Employee's employment with the Company
or interfere with the Company's right to terminate an Employee's employment at
any time or for any reason.

        (b)   Purchase Rights.    Notwithstanding any other provision of the
Plan, an Employee's right or entitlement to purchase any shares of Common Stock
under the Plan shall only result from continued employment with an Employer.

        (c)   No Effects on Benefits.    Compensation received by an Employee
under the Plan is not part of such Employee's normal or expected compensation or
salary for any purpose, including calculating other employee benefits under any
laws, plans, policies, programs, contracts, arrangements or otherwise. No claim
or entitlement to compensation or damages arises from the termination of the
Plan or diminution in value of any shares of Common Stock that may be or are
purchased or otherwise received under the Plan.

        (d)   No Effect on Other Plans.    Neither the adoption of the Plan nor
anything contained herein shall affect any other compensation or incentive plans
or arrangements of the Company, or prevent or limit the right of the Company to
establish any other forms of incentives or compensation for its employees or
grant or assume options or other rights otherwise than under the Plan.

        9.12    Term of Plan.    Following adoption of the Plan by the Board,
the Plan shall become effective on February 1, 2009, subject to approval by the
stockholders of the Company who are present and represented at a special or
annual meeting of stockholders where a quorum is present, which approval occurs
not earlier than one (1) year before, and not later than one (1) year after, the
date the Plan is adopted by the Board. If such approval does not occur prior to
February 1, 2010, the Plan shall be void and of no effect. The Plan shall
terminate on the earlier of (i) the termination of the Plan pursuant to
Section 9.6, and (ii) when no more shares are available for issuance pursuant to
the Plan.

        9.13    Governing Law.    The Plan shall be governed by the laws of the
State of Delaware, excluding any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of the Plan to the
substantive law of another jurisdiction. Employees who participate in the Plan
are deemed to submit to the exclusive jurisdiction and venue of the federal or
state courts of the State of Colorado, to resolve any and all issues that may
arise out of or relate to the Plan or any related agreement.

9

--------------------------------------------------------------------------------



        9.14    Administration Costs.    The Company shall bear all costs and
expenses incurred in administering the Plan, including expenses of issuing
shares of Common Stock pursuant to the Plan.

        9.15    Severability.    In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

        9.16    Headings.    The headings and captions appearing herein are
inserted only as a matter of convenience. They do not define, limit, construe,
or describe the scope or intent of the provisions of the Plan.

10

--------------------------------------------------------------------------------



VENOCO, INC.
2008 EMPLOYEE STOCK PURCHASE PLAN

Amendment No. 1

        THIS AMENDMENT No. 1 to the Venoco, Inc. (the "Company") 2008 Employee
Stock Purchase Plan (the "Plan") is adopted on December 31, 2008 to amend the
Plan effective as of February 1, 2009. All capitalized terms used but not
defined herein shall have the meanings assigned to them in the Plan.

        WHEREAS, the Company adopted the Plan on November 18, 2008 to be
effective on February 1, 2009;

        WHEREAS, the compensation committee (the "Committee") of the Company's
board of directors has the authority to amend the Plan pursuant to Section 9.6
of the Plan and the Committee now desires to amend the Plan.

        NOW THEREFORE, the Committee hereby amends the Plan in the following
respects:

1.The first sentence only of Section 5.4 of the Plan shall be amended in its
entirety to read as follows:

        "5.4 Employee Contributions. An Individual Account shall be established
for each participating Employee to which shall be credited the amount of any
Payroll Contributions, and the number of shares of Common Stock (including
fractional shares) that are purchased by such Employee pursuant to the terms of
the Plan."

2.Section 5.5 of the Plan shall be amended in its entirety to read as follows:

        "5.5 Purchase of Shares. The Plan Administrator shall establish one
(1) or more Purchase Dates during an Offering. The initial Purchase Dates shall
be the last trading day of each calendar month during an Offering Period. Unless
a participating Employee requests a withdrawal of the cash balance in the
Employee's Individual Account prior to a Purchase Date, the cash balance in such
Individual Account on each Purchase Date shall be used to purchase the number of
shares of Common Stock (including fractional shares) that may be purchased using
such cash balance at the Purchase Price. Any Payroll Contributions remaining in
an Employee's Individual Account after the Purchase Date shall be returned to
the Employee or his or her beneficiary (as applicable) in cash, without
interest, as soon as practical thereafter. If the number of shares of Common
Stock that Plan participants become entitled to purchase under the Plan is
greater than the shares of Common Stock remaining available under the Plan, the
available shares of Common Stock shall be allocated by the Plan Administrator
among such participants in such manner as the Plan Administrator determines is
fair and equitable, in its good faith discretion."

3.Section 5.7(b) of the Plan shall be amended in its entirety to read as
follows:

        "(b) to purchase the number of shares of Common Stock (including
fractional shares) which the balance in the Employee's Individual Account will
purchase at the Purchase Date next following the date of such Employee's
Terminating Event; provided that such Purchase Date is no later than ninety
(90) days after such Employee's Terminating Event."

4.Pursuant to Section 9.6 of the Plan, this Amendment was adopted by the
Committee on December 31, 2008, to be effective as of February 1, 2009. If there
is any inconsistency between the terms of the Plan and this Amendment, the terms
of this Amendment shall control. All other terms and conditions of the Plan
shall remain in full force and effect.

* * *

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Company, by its duly authorized officer, has
executed this Amendment No. 1 to the 2008 Employee Stock Purchase Plan on
January 5, 2008.

    VENOCO, INC.
A Delaware corporation
 
 
/s/ TIMOTHY M. MARQUEZ


--------------------------------------------------------------------------------

    By:   Timothy M. Marquez     Its:   Chief Executive Officer

2

--------------------------------------------------------------------------------





QuickLinks


VENOCO, INC. 2008 EMPLOYEE STOCK PURCHASE PLAN
